5/14/2019 Case 1:18-cv-11838-DLC Docuntmat-38tnbrefidlad 05/16/19 Page 1Ex mbit E

 

 

Mm Gmail Michelle Kosilek <michellekosilek@gmail.com>
Further Evidence

2 messages

Michelle Lynne Kosilek <michellekosilek@gmail.com> Mon, May 6, 2019 at 9:06 PM

To: Community. MADoC@usdoj.gov

Dear investigators,

Please consider the attached email I received from the Transgender Medicine and Surgery Center at Boston Medical
Center as further evidence of my claim of treatment denial to a group of transgender women prisoners of advanced age in
the MA DOC.

My endocrinologist at BMC referred for an evaluation for gender-affirming surgery (neo-vaginoplasty) in February, but that
appointment has not been - and will not be - scheduled by the MA DOC. | am enly one of at least six transgender women
over fifty-some over sixty- at MCI Norfoik. Our endocrinotogist is part of the Transgender Medicine and Surgery Center's
affiliated referral network, and all of us prisoners are on Medicaid or should be pursuant to the Affordable Care Act and
MA law. There are more senior transgender women at Shirley Medium and MCI Gardner.

Please follow up as we discussed on 5/3/19, and thank you for giving us a voice that cannot be ignored. At least two
others of us have been recommended for gender-affirming surgeries, years ago: Teresa Brugliera and Kathleena
Soneeya, and Christine Alexander unsuccessfully litigated for orchiectimy (simple castration.) .

Also, please take notice of my Motion for Summary Judgment in 18CV11838ADB my case in federal court. | may prevail,
but without counsel | was prohibited from filing a class action. This is the essence of my argument to you and my letter to
the Washington office. Could you at least file a statement of interest in my case as Washington did in the Ashley Diamond
case a few years ago, so all the other women here can benefit.

Thank you.

Michelle Kosilek@gmail.com

or Box 43 Norfolk, MA 02056 ’

 

_ [Dy SURGICAL INFORMATION.om!
- bl 4545K

 

MADoC, Community (CRT) <Community.MADoC@usdoj.gov> Mon, May 6, 2019 at 9:08 PM
To: Michelle Lynne Kosilek <michellekosilek@gmail.com>

Thank you for your email. The United States Department of Justice’s Civil Rights Division and the United States
Attorney's Office for the District of Massachusetts are investigating whether the Massachusetts Department of Corrections
engages in a pattern or practice of violating the constitutional rights of prisoners through 1) the use of prolonged restrictive
housing; and/or 2) medical care for geriatric and palliative care prisoners. The law that authorizes our investigation is the
Civil Rights of Institutionalized Persons Act, 42 U.S.C. § 1997.

Your perspective and input is invaluable to our investigation and we appreciate you taking the time to write to us. We will
carefully review the information you have provided.

Please do not hesitate to write to us again if you have any additional information that you would like to share. Thank you
again for your assistance with our investigation.

hitps://mail google.com/mail/w27ik=514b0018f | &view=pt&search=all&permthid=thread-a%3 Ar-826302594039092 7026 &simpl=msg-a%3 Ar-66550274236590484... I/I
